DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a CON of 16/807,670 (U.S Patent No. 10,979,594 B1); where claims 1 – 19 are pending in this application.

Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

The references cited in the Information Disclosure Statements (IDS) filed on 08/18/2021 has been considered.

	Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 19 of instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 18 and 26 (U.S Patent No. 10,979,594 B2).

Although the claims at issue are not identical, they are not patentably distinct from each other because: The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
all the elements of the instant application claims 1, 10 and 19 is to be found in parent application claims 1, 10 and 26, respectively (as the application claims 1, 10 and 19 fully encompasses parent claims 1, 10 and 26).
The difference between the instant application claim 1 and the parent application claim 1 lies in the fact that the parent application claims include many more elements (e.g., one or more computer processors, etc.) and is thus much more specific and the instant application claims is broader since it’s not claiming the one or more computer processors. Thus the invention of claims 1, 10 and 26 of the parent application is in effect a “species” of the “generic” invention of the instant application claims 1, 10 and 19.
It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since instant application claim 1, 10 and 19 are anticipated by claims 1, 10 and 26, respectively, of the parent application, it is not patentably distinct from claims 1, 10 and 26 of the parent application.
Below is a side-by-side comparison (bolded where significant different, and underlined where limitation is mentioned or interpreted somewhere in the claims): 
Instant Application 17/196,254
Patent No. 10,979,594 B1



A method of detecting fraudulent use of a printing device including a non-contact memory tag, comprising: 
receiving a request to read the tag; 

receiving information from the tag; 

determining an installed configuration of the printing device from the information; 



comparing the installed configuration to a current configuration of the printing device; and,



in response to determining that the current configuration is not the same as the installed configuration, indicating that a violation exists.  
Claim 1

A method of detecting fraudulent use of a printing device including a non-contact memory tag, comprising: 

receiving, by one or more computer processors, a request to read the tag; 
receiving, by the one or more computer processors, information from the tag; 
determining, by the one or more computer processors, an installed configuration of the printing device from the information, the installed configuration comprising an installed output speed of the printing device; 
comparing, by the one or more computer processors, the installed configuration to a current configuration of the printing device, the current configuration comprising a current output speed of the printing device; and, 
in response to determining that the current configuration is not the same as the installed configuration, indicating, by the one or more computer processors, that a violation exists.
Claim 2

The method as recited in Claim 1, wherein the step of determining an installed configuration of the printing device from the information comprises: 
receiving an identification number for the printing device from the information; and,
communicating with a database to receive the installed configuration based on the identification number.  

Claim 2

The method as recited in claim 1, wherein the step of determining an installed configuration of the printing device from the information comprises: 
receiving, by the one or more computer processors, an identification number for the printing device from the information; and,
communicating, by the one or more computer processors, with a database to receive the installed configuration based on the identification number. 
Claim 3

The method as recited in Claim 1, wherein the tag is a near field communication (NFC) tag.  

Claim 3

The method as recited in Claim 1, wherein the tag is a near field communication (NFC) tag.  
Claim 4

The method as recited in Claim 1, further comprising: in response to not determining an 


The method as recited in claim 1, further comprising: in response to not determining an installed configuration of the printing device from 



The method as recited in Claim 1, further comprising: in response to determining that the current configuration is not the same as the installed configuration, deactivating the printing device.  
   Claim 5.
The method as recited in claim 1, further comprising: in response to determining that the current configuration is not the same as the installed configuration, deactivating, by the one or more computer processors, the printing device. 
Claim 6

The method as recited in Claim 1, further comprising: in response to determining that the current configuration is not the same as the installed configuration, changing the current configuration to be the same as the installed configuration.  

    Clam 6
The method as recited in claim 1, further comprising: in response to determining that the current configuration is not the same as the installed configuration, changing, by the one or more computer processors, the current configuration to be the same as the installed configuration. 
Claim 7

The method as recited in Claim 6, wherein the step of changing the current configuration to be the same as the installed configuration comprises: reprogramming a non-volatile memory (NVM) of the printing device.  
Claim 7
The method as recited in claim 6, wherein the step of changing the current configuration to be the same as the installed configuration comprises: reprogramming, by the one or more computer processors, a non-volatile memory (NVM) of the printing device. 
Claim 8

The method as recited in Claim 1, further comprising: determining the current configuration.  
Claim 8
The method as recited in claim 1, further comprising: determining, by the one or more computer processors, the current configuration. 
Claim 9

The method as recited in Claim 1, wherein the step of indicating that a violation exists comprises: sending a signal to a remote location.  

Claim 9
The method as recited in claim 1, wherein the step of indicating that a violation exists comprises: sending, by the one or more computer processors, a signal to a remote location. 



A computer system for detecting fraud, comprising: a printing device, comprising: 
a non-volatile memory (NVM); 
a control operatively arranged to read the NVM and regulate an output speed of the printing device; and, 
a non-contact memory tag including information; one or more computer processors comprising at least one non-contact memory tag reader; one or more computer readable storage media; program instructions stored on the computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising:
program instructions to receive a request to read the non-contact memory tag; 
program instructions to receive information from the non-contact memory tag; program instructions to determine an installed configuration of the printing device from the information; 


program instructions to compare the installed configuration to a current configuration of the printing device; and, 


program instructions to, in response to determining that the current configuration is not the same as the installed configuration, indicate a violation exists.  28program instructions to compare the installed configuration to a current configuration of the printing device; and, program instructions to, in response to determining that the current configuration is not the same as the installed configuration, indicate a violation exists.  

Claim 10
A computer system for detecting fraud, comprising: a printing device, comprising: 
a non-volatile memory (NVM); 
a control operatively arranged to read the NVM and regulate an output speed of the printing device; and, 
a non-contact memory tag including information; one or more computer processors comprising at least one non-contact memory tag reader; one or more computer readable storage media; program instructions stored on the computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising:
program instructions to receive a request to read the non-contact memory tag; 
program instructions to receive information from the non-contact memory tag; program instructions to determine an installed configuration of the printing device from the information, 
the installed configuration comprising an installed output speed of the printing device;
program instructions to compare the installed configuration to a current configuration of the printing device, the current configuration comprising a current output speed of the printing device; and, 
program instructions to, in response to determining that the current configuration is not the same as the installed configuration, indicate a violation exists. 
Claim 11

The computer system as recited in Claim 10, wherein the program instructions to determine an installed configuration of the printing device from the information comprise:

program instructions to receive an identification number for the printing device from the information; and, 




The computer system as recited in claim 10, wherein the program instructions to determine an installed configuration of the printing device from the information comprise:
program instructions to receive an identification number for the printing device from the information; and, 



The computer system as recited in Claim 10, wherein: the non-contact memory tag is a near field communication (NFC) tag.  
Claim 12
The computer system as recited in claim 10, wherein: the non-contact memory tag is a near field communication (NFC) tag. 
Claim 13

The computer system as recited in Claim 10, further comprising: program instructions to, in response to not determining an installed configuration of the printing device from the information, indicate that an error exists.  
Claim 13
The computer system as recited in claim 10, further comprising: program instructions to, in response to not determining an installed configuration of the printing device from the information, indicate that an error exists. 
Claim 14

The computer system as recited in Claim 10, further comprising: program instructions to, in response to determining that the current configuration is not the same as the installed configuration, deactivate the printing device.  
 Claim 14
The computer system as recited in claim 10, further comprising: program instructions to, in response to determining that the current configuration is not the same as the installed configuration, deactivate the printing device. 
Claim 15

The computer system as recited in Claim 10, further comprising: program instructions to, in response to determining that the current configuration is not the same as the installed configuration, change the current configuration to be the same as the installed configuration.  

 Claim 15
The computer system as recited in claim 10, further comprising: program instructions to, in response to determining that the current configuration is not the same as the installed configuration, change the current configuration to be the same as the installed configuration. 
Claim 16

The computer system as recited in Claim 15, wherein the program instructions to change the current configuration to be the same as the installed configuration comprise: program instructions to reprogram the NVM.  29program instructions to reprogram the NVM.  

 Claim 16
The computer system as recited in claim 15, wherein the program instructions to change the current configuration to be the same as the installed configuration comprise: program instructions to reprogram the NVM. 
Claim 17

The computer system as recited in Claim 10, further comprising: program instructions to determine the current configuration.  

Claim 17
The computer system as recited in claim 10, further comprising: program instructions to determine the current configuration. 


The computer system as recited in Claim 10, wherein the program instructions to indicate that a violation exists comprise: program instructions to send a signal to a remote location.
Claim 18
The computer system as recited in claim 10, wherein the program instructions to indicate that a violation exists comprise: program instructions to send a signal to a remote location.
Claim 19

A system for detecting fraud, comprising: 
a printing device, comprising: 
a non-volatile memory (NVM); 
a control operatively arranged to read the NVM and regulate an output speed of the printing device; and, 
a near field communication (NFC) tag; and, 
a computing device including a NFC tag reader, 
wherein the computing device is operatively arranged to communicate with the NFC tag to obtain an installed configuration of the printing device.  
 Claim 26

A system for detecting fraud, comprising:
a printing device, comprising: 
a non-volatile memory (NVM); 
a control operatively arranged to read the NVM and regulate an output speed of the printing device; and, 
a near field communication (NFC) tag; and, a computing device including a NFC tag reader, wherein the computing device is operatively arranged to communicate with the NFC tag to obtain an installed output speed of the printing device. 
Claim 20

The system as recited in Claim 19, wherein the computing device is not connected to the printing device.
No related claims, however since there is a NFC tag in each of the devices of claim 26, physically the printing device and the computing device are not connected.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481.  The examiner can normally be reached on 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674